Title: To George Washington from George Mason, 6 May 1758
From: Mason, George
To: Washington, George



Race Ground at Boggess’sSaturday 6th May 1758–5 O’Clock P:M:
Dear Sir

The Bearer French Mason, a Relation of mine, has an Inclination to serve his Country upon the intended Expedition: I recommended him to the president for a Lieutenancy in the Regiment now raising, but unfortunately before he reach’d Wmsburg every Commission was disposed of; otherwise he was sure of succeeding, as the president wou’d have done him any Service in his power—as there are some Vacancys in Yr Regiment, his Honour has been so kind to give him a Letter of Recommendation to You—Had I known of these Vacancy’s, I shou’d have taken the Liberty of applying to You sooner on his Behalf; for as he purposes to continue longer in the Service than this Campaign, & push his Fortune in that Way of Life, he wou’d prefer a Commission in Yr Regiment; & it wou’d give Me great Satisfaction that he was under the imediate Command of a Gentleman for whom I have so high an Esteem—You may be assured Sir that I wou’d not recommend a person to Your Favour who I did not, from my own Knowledge, believe to be a young fellow of Spirit & Integrity—He has lived a good while with Me, & if I am not greatly deceived; he has personal Bravery that

will carry him thro’ any Danger with Reputation, & this Opinion I am the more confirmd in, as he never was a flashy fellow—He has been but little in Company, & has not that Address which is requisite to set a Man in an advantageous Light at first but he is a very modest Lad, & does not want Parts; & I am confident will endeavour to deserve your good opinion, as well as to support the Character I have given him—He this Moment came up from Wmsburg, & found Me here, & as I thought there was no time to be lost, I advised him to set off instantly for Winchester, as soon as I cou’d procure this Scrap of paper, & get a place in the Croud to sit down to write—If he fails in a Commission, he had Thoughts of going out a Voluntier but as he has but a small Fortune, I advised him against it—whatever you are so kind to do for him on this Occasion I shall always regard as a particular Obligation on Me—I beg You’ll excuse this Trouble & believe on all Occasions very sincerely Dear Sir Yr most obdt Hble Sert

G. Mason


I have really wrote this in such a Hurry, that I am afraid it’s hardly intelligible.

